         Case 1:17-cv-12043-MLW Document 42 Filed 04/03/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 EQUAL MEANS EQUAL,
 JANE DOE,
 MARY DOE,
 SUSAN DOE, and
 THE NATIONAL COALITION AGAINST
 VIOLENT ATHLETES,

         Plaintiffs,
                                                            Civil Action No. 17-12043-MLW
 v.

 U.S. DEPARTMENT OF EDUCATION and
 ELISABETH D. DEVOS, in her official
 capacity as Secretary of Education,

         Defendants.


            DEFENDANTS’ MOTION AND MEMORANDUM OF REASONS
          FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants U.S. Department of Education and Secretary of Education Elisabeth D. DeVos

respectfully seek leave to file a notice of supplemental authority concerning a recent order entered

in related litigation concluding that two of the Plaintiffs here — Equal Means Equal and the

National Coalition Against Violent Athletes — lack Article III standing to bring functionally

identical claims. See SurvJustice v. DeVos, No. 3:18-cv-00535-JSC, ECF No. 122 (N.D. Cal. Mar.

29, 2019). If leave is granted, Defendants will file a copy of the order and a short notice (consisting

of no more than two pages) describing its relevance to this litigation.

Dated: April 3, 2019                                Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    ANDREW E. LELLING
                                                    United States Attorney
         Case 1:17-cv-12043-MLW Document 42 Filed 04/03/19 Page 2 of 2




                                                     RAYFORD A. FARQUHAR
                                                     Chief, Defensive Litigation
                                                     Civil Division
                                                     United States Attorney’s Office
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     Phone: (617) 748-3284
                                                     E-mail: rayford.farquhar@usdoj.gov

                                                     CARLOTTA P. WELLS
                                                     Assistant Branch Director
                                                     Civil Division

                                                     /s/ Steven A. Myers
                                                     STEVEN A. MYERS
                                                     (NY Bar # 4823043)
                                                     BENJAMIN T. TAKEMOTO
                                                     (DC Bar # 1045253)
                                                     Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     P.O. Box No. 883, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Phone: (202) 305-8648
                                                     Fax: (202) 616-8470
                                                     E-mail: steven.a.myers@usdoj.gov

                                                     Attorneys for Defendant

                           LOCAL RULE 7.1(A)(2) CERTIFICATE

       I hereby certify that I communicated with Plaintiffs’ counsel Wendy J. Murphy regarding

this motion on April 3, 2019. She indicated that Plaintiffs take no position as to the motion.

                                                       /s/ Steven A. Myers
                                                       STEVEN A. MYERS

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon Plaintiffs’ counsel,

Wendy J. Murphy, by the Electronic Case Filing system on April 3, 2019.

                                                       /s/ Steven A. Myers
                                                       STEVEN A. MYERS


                                                 2
